
	

114 HR 3606 IH: Child Trafficking Victims Protection Act
U.S. House of Representatives
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3606
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2015
			Ms. Roybal-Allard introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, Foreign Affairs, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for enhanced protections for vulnerable unaccompanied alien children and female
			 detainees.
	
	
 1.Short titleThis Act may be cited as the Child Trafficking Victims Protection Act. 2.Protecting child trafficking victims (a)Defined termIn this section, the term unaccompanied alien children has the meaning given such term in section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279).
 (b)Mandatory trainingThe Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services and independent child welfare experts, shall mandate appropriate training of all personnel who come into contact with unaccompanied alien children in the relevant legal authorities, policies, practices, and procedures pertaining to this vulnerable population.
 (c)Care and transportationNotwithstanding any other provision of law, the Secretary of Homeland Security shall ensure that all unaccompanied alien children who will undergo any immigration proceedings before the Secretary or the Executive Office for Immigration Review are duly transported and placed in the care and legal and physical custody of the Director of the Office of Refugee Resettlement not later than 72 hours after their apprehension, absent exceptional circumstances. In exceptional circumstances, such as an influx of children or a natural disaster, the Secretary of Homeland Security shall make emergency funds available to the Director of the Office of Refugee Resettlement, to the extent and in such amounts as are provided in advance in appropriations Acts, for the operation of emergency shelters. The Secretary of Homeland Security, to the extent practicable, shall ensure that female officers are continuously present during the transfer and transport of female detainees who are in the custody of the Secretary.
			(d)Qualified resources
 (1)In generalThe Secretary of Homeland Security shall provide adequately trained and qualified staff and resources, including child welfare professionals in accordance with subsection (e), at U.S. Customs and Border Protection ports of entry and stations.
 (2)Child welfare professionalsThe Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall hire or contract with, on a full- or part-time basis, child welfare professionals who will provide assistance in the U.S. Customs and Border Protection offices or stations having in their custody an average of 25 or more children a day in the past fiscal year, and subject to review based upon the current fiscal year’s monthly statistical reports.
				(e)Child welfare professionals
 (1)In generalThe Secretary, in consultation with the Secretary of Health and Human Services, shall ensure that qualified child welfare professionals, licensed in social work, or other comparable training and expertise, and with expertise in culturally competent, trauma-centered, and developmentally appropriate interviewing skills are available at ports of entry and stations as described in subsection (d). Child welfare professionals shall be proficient in the most common languages spoken by children apprehended at the border. In the case where one is not available, an interpreter shall be used.
 (2)DutiesChild welfare professionals described in paragraph (1) shall— (A)develop guidelines for treatment of children in the custody of the Commissioner of U.S. Customs and Border Protection;
 (B)ensure allegations of abuse or mistreatment are referred to the appropriate State and Federal child protection authorities and that the Commissioner of U.S. Customs and Border Protection and the Director of the Office of Refugee Resettlement satisfy their obligations under applicable child abuse reporting laws by—
 (i)ensuring that children can avail themselves of relevant complaint mechanisms to report abuse or misconduct;
 (ii)reporting abuse or mistreatment to State and Federal child protection authorities as required, as well as Department of Homeland Security Office of the Inspector General, Office of Civil Rights and Civil Liberties, U.S. Customs and Border Protection Internal Affairs Office, and the Office of Refugee Resettlement; and
 (iii)providing notice to area government subcontracted legal service providers regarding a child who has made an allegation of abuse and directing provider to relevant authorities regarding availability of immigration and administrative relief for individuals with pending civil rights complaints;
 (C)conduct screening of all unaccompanied alien children in accordance with section 235(a)(4) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)(4)) and refrain from screening children from noncontiguous countries who will undergo screening at the Office of Refugee Resettlement;
 (D)notify the Secretary of Homeland Security and the Director of the Office of Refugee Resettlement of children that potentially meet the notification and transfer requirements, including children for whom a determination cannot be made, as set forth in subsections (a) and (b) of section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232);
 (E)provide a best interest placement recommendation for accompanied children and families to the Director of U.S. Immigration and Customs Enforcement that takes into consideration the best interests of the child and applicable law, favoring a policy of release;
 (F)interview adult relatives accompanying unaccompanied alien children; (G)provide an initial family relationship and trafficking assessment and recommendations regarding unaccompanied alien children’s initial placements to the Director of the Office of Refugee Resettlement, which shall be conducted in accordance with the timeframe set forth in subsections (a)(4) and (b)(3) of section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232);
 (H)ensure that each child in the custody of the Commissioner of U.S. Customs and Border Protection— (i)receives emergency medical care when necessary;
 (ii)receives emergency medical and mental health care that complies with the standards adopted pursuant to section 8(c) of the Prison Rape Elimination Act of 2003 (42 U.S.C. 15607(c)) whenever necessary, including in cases in which a child is at risk to harm himself, herself, or others;
 (iii)is provided with climate appropriate clothing, shoes, basic personal hygiene and sanitary products, a pillow, linens, and sufficient blankets to rest at a comfortable temperature;
 (iv)receives adequate nutrition; (v)enjoys a safe and sanitary living environment;
 (vi)has access to daily recreational programs and activities if held for a period longer than 24 hours; (vii)has regular access to legal services and consular officials both in person and telephonically; and
 (viii)is permitted to make supervised phone calls to family members; (I)develop procedures to maintain the best interests of the child in any migration deterrence programs for family units carried out at a border, including—
 (i)inquiring whether a child is traveling with a parent or legal guardian; (ii)ascertaining whether the removal location of an apprehended parent or legal guardian of the child presents any humanitarian concern or concern related to such apprehended individual’s physical safety;
 (iii)ensuring that, with respect to a decision related to the removal or referral for prosecution of such apprehended individual, due consideration is given to—
 (I)the best interests of such apprehended individual’s child, if any; (II)family unity whenever possible; and
 (III)other public interest factors, including humanitarian concerns and concerns related to such apprehended individual’s physical safety; and
 (J)coordinate with the Mexican Consulate to ensure the safe repatriation of Mexican children. (3)MonitoringThe Secretary of Homeland Security, in consultation with a child welfare professional, shall develop procedures to provide regular access to nongovernmental organizations for human rights monitoring.
 (4)ReportNot later than 18 months after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit a report to Congress that—
 (A)describes the screening procedures used by the child welfare professionals to screen unaccompanied alien children and children accompanied by a parent or legal guardian;
 (B)assesses the effectiveness of such screenings; and (C)includes data on all children who were screened by child welfare professionals.
 (f)Immediate notificationThe Secretary of Homeland Security shall notify the Director of the Office of Refugee Resettlement of an unaccompanied alien child in the custody of the Secretary as soon as practicable, but generally not later than 48 hours after the Secretary encounters the child, to effectively and efficiently coordinate the child’s transfer to and placement with the Director of the Office of Refugee Resettlement.
			(g)Notice of rights and right to access to counsel
 (1)In generalThe Secretary shall ensure that all children, upon apprehension, are provided— (A)an interview and screening with a child welfare professional described in subsection (e)(1); and
 (B)a video orientation, as well as an oral and written notice, in a language they understand, of their rights under the Immigration and Nationality Act, including—
 (i)their right to relief from removal; (ii)their right to confer with counsel (as guaranteed under section 292 of such Act (8 U.S.C. 1362)), family, or friends while in the temporary custody of the Department; and
 (iii)relevant complaint mechanisms to report any abuse or misconduct they may have experienced. (2)LanguagesThe Secretary shall ensure that the video orientation described in paragraph (1) is available in English and in the 5 most common native languages spoken by children held in custody at that location during the preceding fiscal year.
 (h)ConfidentialityThe Secretary of Health and Human Services shall maintain the privacy and confidentiality of all information gathered in the course of providing care, custody, placement, and follow-up services to unaccompanied alien children, consistent with the best interest of the unaccompanied alien child, by not disclosing such information to other government agencies or nonparental third parties unless such disclosure is—
 (1)recorded in writing and placed in the child’s file; (2)in the child’s best interest; and
				(3)
 (A)authorized by the child or by an approved sponsor in accordance with section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) and the Health Insurance Portability and Accountability Act (Public Law 104–191); or
 (B)provided to a duly recognized law enforcement entity to prevent imminent and serious harm to another individual.
 (i)Other policies and proceduresThe Secretary shall adopt fundamental child protection policies and procedures— (1)for reliable age determinations of children, developed in consultation with medical and child welfare experts, which exclude the use of fallible forensic testing of children’s bone and teeth;
 (2)to utilize all legal authorities to defer the child’s removal if the child faces a risk of life-threatening harm upon return including due to the child’s mental health or medical condition; and
 (3)to ensure, in accordance with the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.), that unaccompanied alien children, while in detention, are—
 (A)physically separated from any adult who is not an immediate family member; and (B)separated from—
 (i)immigration detainees and inmates with criminal convictions; (ii)pretrial inmates facing criminal prosecution; and
 (iii)inmates exhibiting violent behavior. (j)Repatriation and reintegration program (1)In generalThe Administrator of the United States Agency for International Development, in conjunction with the Secretary of Homeland Security, the Secretary of Health and Human Services, the Attorney General, international organizations, and nongovernmental organizations in the United States with expertise in repatriation and reintegration, shall ensure that programs in the United States and within the country of return support the safe and sustainable repatriation and reintegration of unaccompanied alien children into their country of nationality or of last habitual residence, including placement with their families, legal guardians, or other sponsoring agencies.
 (2)ScopeThe process described in paragraph (1) shall include— (A)an identification of the expressed needs of the child;
 (B)the creation of partnerships with community based organizations that are linguistically and culturally competent;
 (C)the recognition of the need to include the family unit in the process to help the child reintegrate;
 (D)the provision of a wide diversity of services, including access to school, scholarships, and vocational and skills training;
 (E)procedures that outline safe repatriation to ensure children are not returned to harm or in other unsafe circumstances such as during nighttime hours;
 (F)procedures for when the exercise of discretion should be exercised because it is not in the child’s best interest to be returned; and
 (G)special considerations to address the particular needs of returning girls are addressed, tender-aged children, or other vulnerable children.
 (3)Report on repatriation and reintegration of unaccompanied alien childrenNot later than 18 months after the date of the enactment of this Act, and annually thereafter, the Administrator of the Agency for International Development shall submit a substantive report to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate on efforts to improve repatriation and reintegration programs for unaccompanied alien children.
				(k)Transfer of funds
 (1)AuthorizationThe Secretary of Homeland Security, in accordance with a written agreement between the Secretary and the Secretary of Health and Human Services, and to the extent and in such amounts as are provided in advance in appropriations Acts, shall transfer such amounts as may be necessary to carry out the duties described in subsections (c) and (e)(2) from amounts appropriated for U.S. Customs and Border Protection to the Department of Health and Human Services.
 (2)ReportNot later than 15 days before any proposed transfer under paragraph (1), the Secretary of Health and Human Services, in consultation with the Secretary of Homeland Security, shall submit a detailed expenditure plan that describes the actions proposed to be taken with amounts transferred under such paragraph to—
 (A)the Committee on Appropriations of the House of Representatives; and (B)the Committee on Appropriations of the Senate.
					
